Citation Nr: 0023727	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for skin boils over the 
lower portion of the body.

2.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

3.  Entitlement to service connection for fungus of the left 
foot.

4.  Entitlement to a higher (compensable) disability 
evaluation for epidermophytosis of the right foot, with 
secondary paronychia of the right great toe.

5.  Entitlement to a higher evaluation for residuals of a 
gunshot wound (GSW) of the left great toe, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active honorable service from March 1947 to 
September 1948 and from July 1950 to July 1953.  He also had 
service from August 1953 to March 1958 that ended under other 
than honorable conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 
noncompensable disability evaluation for residuals of a GSW 
of the left great toe.  The veteran filed a timely notice of 
disagreement (NOD) in February 1995.

Following receipt of additional evidence, the RO granted a 
entitlement to an evaluation of 10 percent for residuals of a 
GSW of the left great toe by rating decision and statement of 
the case (SOC) issued in March 1995.  As this evaluation 
represents less than the maximum available rating, the 
veteran's claim remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The RO received the 
veteran's substantive appeal as to this issue later that 
month.

In April 1997, the RO, inter alia, denied service connection 
for a left leg condition.  The record reflects that although 
the veteran filed a timely NOD as to this issue, it was 
subsequently withdrawn from appellate status in an October 
1997 VA Form 9, Appeal to the Board.  Therefore, the claim 
will not be considered herein.  See Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

In September 1999, the RO, inter alia, denied entitlement to 
service connection for residuals of frostbite of the hands 
and feet, as well as degenerative joint disease of the of the 
right hand, left hand and feet.  Service connection for 
fungus of the left foot, as well as entitlement to a higher 
evaluation for epidermophytosis of the right foot, were also 
denied.  Review of the records shows that the veteran timely 
initiated and completed an appeal with respect to these 
issues.

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  At that time, the veteran withdrew the issues of 
entitlement to service connection for degenerative joint 
disease of the right hand, left hand and feet.  Therefore, 
they will not be considered herein.  See Roy and Rowell, 
supra.

In view of the foregoing, the issues listed on the title page 
of this decision are the only issues on appeal.

The veteran's claim for a higher evaluation for residuals of 
a GSW of the left great toe is the subject of the 'REMAND' 
appended to this decision.


FINDINGS OF FACT

1.  The veteran was treated for lichenified pruritic 
dermatitis about the groin area and thighs in March 1952.

2.  The veteran has not provided competent medical evidence 
demonstrating that he currently manifests or has any 
symptomatology associated with a skin disorder of the lower 
portion of the body incurred during his periods of honorable 
military service.

3.  Routine cold weather exposure and the incurrence of a 
fungal infection are consistent with this combat veteran's 
honorable wartime service.

4.  The veteran's residuals of frostbite of the hands and 
feet cannot be clearly dissociated from military service.

5.  The veteran has not provided competent medical evidence 
demonstrating that he currently manifests or has any 
symptomatology associated with a fungus of the left foot 
incurred during honorable military service.

6.  The veteran's August 1999 VA dermatological examination 
report reflects that there is a fungal infection of the 
toenails of the right foot, but no showing of exfoliation, 
itching or exudation involving an exposed surface or 
extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for skin boils over the lower 
portion of the body and fungus of the left foot.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Residuals of frostbite of the hands and feet are related 
to the veteran's wartime service.  38 U.S.C.A. §§ 1110, 1154, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).

3.  The criteria for a compensable disability evaluation for 
epidermophytosis of the right foot, with secondary paronychia 
of the right great toe, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

Records pertaining to the veteran's first period of active 
duty service indicate that he had an essentially normal 
clinical evaluation on initial enlistment examination in 
March 1947.  In October 1947, the veteran was hospitalized 
for 10 days for treatment of severe epidermophytosis of the 
right foot with secondary paronychia of the right great toe.  
He was treated with Penicillin therapy, and returned to duty.  
The veteran had an essentially normal clinical evaluation on 
discharge examination in September 1948.

Records pertaining to the veteran's second period of active 
duty service indicate that he had an essentially normal 
clinical evaluation on re-enlistment examination in July 
1950, save non-disqualifying scars on the left knee and right 
leg, as well as chicken pox scars on the forehead.  In April 
1951, the veteran received a penetrating bullet wound to the 
left great toe.  The wound was debrided and dressed.  X-rays 
of the left foot were negative.  No artery or nerve 
involvement was indicated.  In March 1952, the veteran was 
seen in the Dermatology Clinic with complaints of a fungus-
type rash in the groin area for the prior six months.  
Physical examination revealed the presence of pruritic 
lichenified dermatitis of the pubis, penis and scrotum area.  
A few lesions were also present on the thighs, but they had 
cleared.  It was noted that the veteran had been treated with 
chlorophenothane (DDT) spray in Korea, upon boarding a boat 
bound for the United States, in September 1951.  The 
diagnosis was contact dermatitis due to DDT.  In May 1953, 
the veteran was treated in the Dermatology Clinic for tinea 
cruris refractory to medication (Rx).  The veteran had a 
normal clinical evaluation on separation examination in July 
1953, save a non-symptomatic and non-disabling GSW scar of 
the left foot.

The veteran's DD Form 214 pertaining to his second period of 
service indicates, in pertinent part, that he was awarded a 
Combat Medics Badge, Korean Service Medal with 4 Bronze Stars 
and a Purple Heart Medal.

The record reflects that the veteran was discharged from his 
final period of active service in March 1958 under other than 
honorable conditions.  In 1970, the RO concluded that the 
March 1958 discharge was a bar to VA benefits, other than 
excepted insurance rights, and that the veteran is not 
entitled to health care for any disability incurred during 
the period of August 7, 1953 to March 19, 1958, and 
determined to be service connected.  The veteran was informed 
of this adverse determination, as well as his procedural and 
appellate rights, by VA letter dated November 13, 1970; he 
did not appeal this decision, and has not disputed it in 
conjunction with his current claims.  Therefore, the Board 
will not consider the veteran's service from August 1953 to 
March 1958 in conjunction with his current appeal.

Parenthetically, it is noted that the RO did grant service 
connection and assign a noncompensable disability evaluation 
for epidermophytosis of the right foot, with secondary 
paronychia of the right great toe, in an April 1950 rating 
decision.  This noncompensable evaluation has been confirmed 
and continued to date.

In conjunction with his present application, the veteran was 
afforded VA examination in September 1994.  At that time, he 
complained of numbness and tingling of the left foot, as well 
as pain of both feet for which he had been prescribed a TENS 
unit and custom shoes.  The examination report reflects, in 
pertinent part, that he had a normal clinical evaluation of 
the skin.  On musculoskeletal evaluation, it was noted that 
the veteran dressed and undressed alone and easily.  He had a 
normal gait, but had difficulty toe walking, heel walking and 
squatting.  The musculoskeletal system was otherwise within 
normal limits.  His feet had normal pulses and no swelling.  
However, the left foot was tender over the first 
metatarsophalangeal joint.  He had full range of motion of 
the feet.  
X-rays of the feet revealed bilateral calcaneal spurs with 
calcified insertion of the Achilles tendon.  There was also 
bilateral sclerosis with narrowing of the first 
metatarsophalangeal joint with spur formation at the base of 
the distal phalanx, bilaterally.  The diagnosis was 
posttraumatic arthritis of the feet.

VA clinical records developed between August 1994 and January 
1995 show that the veteran had been receiving treatment on 
occasion for bilateral foot pain.
A February 1997 VA examination report included a diagnosis of 
rigiditis deformity of the metatarsophalangeal joint of the 
left foot following a traumatic GSW a number of years prior.

VA clinical records developed between September 1995 and 
April 1999 show treatment on occasion for osteoarthritis of 
the feet, hallux valgus and pes planus.  In July 1997, the 
veteran underwent a Keller bunionectomy of the left foot as a 
result of left hallux valgus associated with first 
metatarsophalangeal joint degenerative joint disease.  The 
procedure was apparently performed on an outpatient basis.  
Post-operative x-rays of the left foot revealed evidence of 
resection of the base of the proximal phalanx of the first 
toe, a K-wire extending from the head if the first metatarsal 
to the distal phalanx of the first toe, cystic changes of the 
first metatarsal head with prominent osteophyte noted along 
the dorsal aspect of the first metatarsal head, consistent 
with osteoarthritis, and calcaneal enthesophytes.  A 
September 1997 follow-up examination report shows that the 
veteran stated that he had no pain.  Physical examination 
revealed the presence of a well-coapted surgical scar with 
mild edema, and mild tenderness on range of motion testing.

In June 1999, the veteran was afforded VA cold injury 
protocol examination.  The veteran stated that while on medic 
duty in Korea, approximately in December 1950, there was a 
severe snowstorm in which the temperature reached 20 degrees 
below zero.  He indicated that he sustained frostbite of the 
hands and feet for which he was treated at a local aid 
station, and was off line for a week.  His more recent 
complaints included intermittent numbness of the hands and 
constant pain of the feet.  Physical examination of the hands 
revealed that the skin was warm to touch.  The nails appeared 
normal.  There was decreased grip strength over the right 
hand.  It was noted that the veteran is right-handed and uses 
a cane in his right hand.  However, there was normal 
sensation of the hands, and radial pulses were intact.  There 
were no gross deformities.  Physical examination of the feet 
revealed that the toenails appeared fairly intact.  There 
were decreased dorsalis pedis pulses.  The skin was warm to 
touch.  There was also decreased sensation over the toe area 
bilaterally, right greater than left, as well as decreased 
hair growth noted from the mid-tibia down, bilaterally.  The 
diagnoses included paresthesias of the hands and neuropathy 
of the feet.

In July 1999, the veteran was afforded VA orthopedic 
examination.  Noting a previous history of bunionectomy on 
the left foot, the examiner indicated that there was a 2-inch 
dorsal, non-adherent, non-swollen and nontender incision 
overlying the MP joint with a reduced range of motion of 10 
degrees of dorsiflexion and 10 degrees of plantar flexion, 
all of which is moderately painful.  On physical examination, 
there were mild fungus infections of the toenails throughout.  
The orthopedic diagnoses were carpal tunnel syndrome of the 
right hand, arthritic changes of the digits of the right 
hand, subtalar joint of the left foot and post joint 
effusion, left large toe.

In August 1999, the veteran was afforded VA dermatological 
examination.  Physical examination of the hands and feet 
revealed that they were of normal color and temperature.  
Pulses were palpated bilaterally.  There was no evidence of 
tinea pedis, but there was hyperhidrosis of the feet.  There 
was also no evidence of peeling, fissuring or blistering.  
The veteran had a 0.4 x 0.4-centimeter subcutaneous nodule of 
the scrotum, which was noted to be mobile and firm.  There 
was no evidence of infection, boils or eczema.  The diagnoses 
were: (1) history of cold injury to the hands and feet with 
residual pain, numbness and swelling, interfering with daily 
activities, without evidence of tinea pedis and (2) epidermal 
inclusion cyst of the scrotum.  The examiner further 
indicated that there was no evidence of eczema or boils.

In October 1999, the veteran submitted a black and white 
photograph of men from the 24th Infantry Regimental Combat 
Team (RCT), taken in the winter of 1950.  A parenthetical 
notes that the picture was obtained from National Archives.  
The veteran avers that he was one of the Combat Medics 
attached to this all African American combat unit 
(historically known as 'The Buffalo Soldiers') at that time.  
He maintains that this picture, which the Board notes shows 
soldiers marching single file on each side of a dirt road, 
many of whom do appear to have their hoods on underneath 
their helmets, is illustrative of the fact that they were not 
provided with proper winter clothing, such as boots, head 
gear and parkas.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board in May 2000.  During the 
hearing course, the veteran submitted a duplicate copy of a 
DD Form 214 pertaining to his second period of active duty 
service.  He also submitted a copy of an article, Brief 
History of the 24th U.S. Infantry Regimental Combat Team, 
compiled by the Northeast Chapter of the 24th U.S. Infantry 
Regimental Combat Team Association.

Analyses

Service Connection

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when 
there is evidence of (i) the existence of a chronic disease 
in service or in a presumptive period (and the evidence need 
not be contemporaneous with service or a presumptive period 
but may be evidence, including lay evidence when applicable, 
years thereafter) and (ii) present manifestations of the same 
chronic disease.  Savage at 495.  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an 
in-service injury or continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (in-service disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

Having reviewed the veteran's service personnel and service 
medical records, which reflect his wartime service in Korea 
and receipt of the Purple Heart for a wound incurred while 
engaged in combat with the enemy, the Board finds that the 
liberalizing evidentiary standards set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and its corresponding regulatory section, 
38 C.F.R. § 3.304(d) (1999), are for application in this 
case.

i.  Skin Boils over the Lower Portion of the Body

The veteran testified that he began to get skin boils over 
the lower portion of his body as a result of being issued 
dirty blankets and bedding during basic training in 1947.  He 
maintains that he and many other people in his company were 
hospitalized for a couple of weeks as a direct result 
thereof.  Since that time, he avers that the boils reoccur 
about 2 to 3 times per year.  Following discharge, he 
indicated that he was followed by a private physician, but 
the doctor is now deceased and his records are unavailable.  
See May 2000 Hearing Tr. at 13-16.

In the instant case, service medical records pertaining to 
the veteran's first period of service are negative for 
treatment of a chronic skin disorder.  However, those 
pertaining to his second period of honorable active duty 
service show that he was treated on occasion for skin 
disorders secondary to exposure to DDT spray and medications.  
However, the totality of the evidence suggests that such in-
service manifestations were only acute and transitory in 
nature.  Indeed, he had a normal clinical evaluation on 
separation examination in July 1953, save a non-symptomatic 
and non-disabling GSW scar of the left foot.

While for purposes of section 1154(b) the Board accepts his 
account of in-service treatment for skin boils over the lower 
portion of his body, there is no competent medical evidence 
that any current skin disorder had its onset or was 
aggravated during his period of honorable military service.  
See Kessel, supra.  Therefore, the veteran's claims is not 
well grounded and must be denied.

ii.  Fungus of the Left Foot

With respect to this claim, the veteran testified that the 
condition began back in 1947.  He noted that back then, the 
only treatment that they had for recurrent Athlete's foot, 
for use of a more common term, was potassium permanganate.  
Other than that, he just tried to keep his foot clean, change 
his socks as often as possible and stay out of public 
showers.  The veteran stated that because of his occupation 
in service, he basically self-medicated and there would be no 
medical treatment records for the condition.  He continued to 
self-medicate following military discharge.  See May 2000 
Hearing Tr. at 16-17.

While for purposes of section 1154(b) the Board accepts his 
account of 
self-medication for fungus of the foot, it is noted that 
evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506; see also Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a current diagnosis of 
fungus of the feet.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
The veteran exhibited fungus of the toenails on recent 
examination.  However, there was no suggestion that this 
fungal infection of the toenails of the left foot had its 
etiology to service.  Without evidence of a nexus between 
current fungal infection of the toenails of the left foot and 
service, the claim is not plausible.

iii.  Residuals of frostbite of the hands and feet

The veteran points out that he was a Combat Medic assigned to 
the 24th Infantry Regiment in the winter of 1950.  As a 
result of cold weather exposure during this time, he began to 
experience numbness and swelling of the hands, as well as 
bilateral foot pain.  He avers that a battalion aid doctor 
told him that he had frostbite.  Since that time, the veteran 
notes that he has experienced recurrent swelling, foot 
calluses and sleep disturbance.  

The June 1999 VA physical examination revealed a decrease in 
dorsalis pedis pulses.  There was a decrease in sensation in 
each great toe.  Diagnoses included paresthesias in the hands 
and neuropathy in the feet.  The August 1999 VA physical 
examination noted a history of cold injury to the hands and 
feet, with residual pain, weakness and swelling.  Insofar, as 
the 1999 VA examiners have indicated that there are residuals 
of the frozen feet and hands, and there is no objective 
evidence of a cold injury other than that in service, the 
Board is satisfied that a well grounded claim for service 
connection has been presented.  See Caluza and Epps, supra.  
Resolving all remaining doubt in favor of the veteran, 
service connection for residuals of frostbite of the hands 
and feet is granted.  38 U.S.C.A. §§ 1110, 1154, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1999).

iv.  Other Considerations for Service Connection

While the veteran sincerely believes his claimed skin boils 
over the lower portion of the body and fungus of the left 
foot are the result of his periods of honorable active duty 
service, lay parties are not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Where claims are otherwise not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claims, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims for 
service connection for skin boils over the lower portion of 
the body and fungus of the left foot well grounded.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Higher Evaluation for Right Foot Disorder

The veteran's claim of entitlement to a compensable 
disability evaluation for epidermophytosis of the right foot, 
with secondary paronychia of the right great toe, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible. 
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Review of the record reveals that the RO granted service 
connection and a noncompensable for epidermophytosis of the 
right foot, with secondary paronychia of the right great toe, 
in an April 1950 rating decision.  This noncompensable 
disability evaluation has been confirmed and continued to 
date.

Pertinent schedular criteria provide that dermatophytoses is 
to be rated as for eczema (i.e. Diagnostic Code 7806), 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations, unless otherwise 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7813 (1999).  A 
10 percent rating under Diagnostic Code 7806, in turn, 
contemplates eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation under this code contemplates eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

In the instant case, the veteran's August 1999 VA 
dermatological examination report reflects essentially normal 
clinical findings concerning the feet, save hyperhidrosis.  
The examiner specifically indicated that there was no 
evidence of tinea pedis, peeling, fissuring or blistering of 
the feet.  There was evidence of a fungal infection of the 
toenails, but this was mild and was not accompanied by 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  As such, a compensable disability evaluation 
for the veteran's service-connected right foot disorder is 
not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign a higher disability evaluation.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

The veteran's claims for service connection for skin boils 
over the lower portion of the body and fungus of the left 
foot are denied as not well grounded.

Entitlement to service connection for residuals of frostbite 
of the hands and feet is granted, subject to the regulations 
governing the award of monetary benefits.

Entitlement to a higher disability evaluation for 
epidermophytosis of the right foot, with secondary paronychia 
of the right great toe, is denied.


REMAND

As noted above, the RO's January and February 1995 rating 
decisions granted service connection and assigned a 10 
percent disability evaluation for residuals of a GSW of the 
left great toe.

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for residuals of a GSW of the left 
great toe, VA is required to evaluate all the evidence of 
record for the period of time between the effective date of 
the initial grant of service connection and the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999).

In the instant case, the Board observes that that the veteran 
has numerous overlapping disorders of the feet.  Although the 
VA examination reports of record clearly identify these 
disorder, they fail to delineate which symptomatology is 
associated with the veteran's service-connected GSW of the 
left great toe.

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected GSW residuals of the 
left great toe, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then schedule the 
veteran for VA orthopedic examination in 
order to determine the current extent of 
his service-connected GSW residuals of 
the left great toe.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
orthopedic examiner must provide a 
thorough description of the veteran's 
left great toe disorder, including 
complete ranges of motion studies.  The 
examiner should comment on whether the 
surgical scarring is well healed or 
remains painful and tender on objective 
testing.  To this extent, the examiner 
must identify the symptomatology due to 
the veteran's service-connected and 
nonservice-connected pathologies.  Hence, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the examiner prior to 
examination. In addition, the examiner 
must render objective clinical findings 
concerning the severity of the veteran's 
service-connected left great toe 
disorder, to include observations of 
muscle atrophy, pain on motion or 
propulsion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examination report should reconcile the 
veteran's complaints of pain with the 
objective findings on examination.  A 
legible copy of each examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
actions, the RO should re-adjudicate the 
veteran's claim for a higher disability 
evaluation for residuals of a GSW of the 
left great toe, taking into consideration 
of the analytical framework provided by 
the Court in Fenderson, supra.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNHER
	Member, Board of Veterans' Appeals

 



